DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 12/8/2021 have been entered.  In the amendment, the specification has been amended. 
The objections to the specification have been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 12/8/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of any patent granted on pending reference Application Number 16/416.891 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
The provisional rejection of claim 1, at least on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7, at least, of copending Application No. 16/417,891 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a surveying instrument comprising: a monopod installed on a reference point, a surveying instrument main body provided at a known distance from a lower end of said monopod and at a known angle with respect to an axis of said monopod and having a reference optical axis, and an operation panel provided on said monopod and having a display unit, wherein said surveying instrument main body includes a measuring unit for irradiating a distance measuring light, for receiving a reflected distance measuring light and for measuring a distance to an object to be measured, an optical axis deflector for deflecting said distance measuring light with respect to said reference optical axis, a measuring direction image pickup module which includes said object to be measured and for acquiring an observation image in a predetermined relationship with said reference optical axis, an attitude detector for detecting a tilt of said surveying instrument main body with respect to the horizontal, and an arithmetic control module for making said measuring unit perform a distance measurement along a predetermined scan pattern, and wherein said arithmetic control module performs an image pickup of said object to be measured by said measuring direction image pickup module and scans said object to be measured with said distance measuring light by a closed loop scan pattern respectively at a pre-rotation and a post-rotation of said surveying instrument main body, obtains a cross point of a locus of said scan pattern of the pre-rotation and a locus of said scan pattern of the post-rotation based on an image of the pre-rotation and an image of the post-rotation, obtains a deflection angle of said cross point with respect to said reference optical axis of the pre-rotation and a deflection angle of said cross point with respect to said reference optical 
The claimed limitations as recited in combination in claim 1 are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Braunecker et al. (US 2007/0064246), teaches a measuring appliance and method of its use in which at least two reference points lying in a spatial segment scanned by a laser beam are detected and measured in terms of the distance thereinbetween and the inclination angle thereof. The actual position of the measuring appliance can be deduced from the known positions of said reference points arranged in a detectable manner and the associated distances and inclination angle thereof. The detection, monitoring and measuring of the reference points is carried out by the measuring appliance in an automated manner, the measuring appliance and specifically embodied elements associated with the reference points forming a local positioning and/or orientation measuring system, to enable measurements to be carried out in a problem-free and automated manner, even in areas that cannot be accessed by other measuring systems (Abstract). 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in claim 1. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645